DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Response to Election/Restriction on 12/17/2020. The Applicant elects the Group 1 (emitter assembly; claims 1-16) without traverse.
Specification
The disclosure is objected to because of the following informalities: the Specification should be revised carefully because it contains some typographical errors (Example: page 6; paragraph [066]; line 3 recites “the emitter assembly 100”, which should be “the emitter assembly 110” and page 7; paragraph [073]; line 5 recites "the mask 120", which should be " the mast 120").   
Appropriate correction is required.
Drawings
The drawings are objected to because Figure 3A shows in the right side of 612 a line without label or number for identification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
Claim Objections
Claims 2-12 are objected to because of the following informalities: Claims 2-12, first line recites “An emitter assembly”, which should be -- The emitter assembly -- because this term was previously presented in the claim.  
Appropriate correction is required.
Claims 13 is objected to because of the following informalities: Claim 13, second line recites “an emitter assembly”, which should be -- the emitter assembly -- because this term was previously presented in the claim.  
Appropriate correction is required.
Claims 13 is objected to because of the following informalities: Claim 13, last line recites “..”, which appears to be a typographical error of -- . -- .  
Appropriate correction is required.
Claims 14 and 15 are objected to because of the following informalities: Claims 14 and 15, first line recites “An ionization device”, which should be -- The ionization device -- because this term was previously presented in the claim.  
Appropriate correction is required.
Claim 16 is objected to because of the following informalities: Claim 16, line 3 recites “the mast”, which should be -- a mast -- because this term was not previously presented in the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fluhrer et al. (US 2011/0174892), hereinafter Fluhrer, in view of Carmein et al. (US 2009/0218910), hereinafter Carmein.
Regarding claim 1, Fluhrer discloses (see figures 1-17) an emitter assembly (figure 5, part 50) (paragraph [0165]; six EEAs [an emitter electrode assembly] in the shape of a triangular pyramid are deployed), comprising one or more emitter arms (figure 6d, parts emitter arms generated by the pyramid edges 61d and supports 62d) which extend from a main arm (figure 6d, part 66d), each of said one or more emitter arms having at least a portion having a cross section (figure 6d, parts emitter arms generated by the pyramid edges 61d and supports 62d) (paragraph [0166]-[0170]).
Fluhrer does not expressly disclose each of said one or more emitter arms having at least a portion having a cross section which has a major axis and a minor axis, the major axis lying in a horizontal plane in use and the minor axis being in a vertical plane in use.
Carmein teaches (see figures 1-31) each of said one or more emitter arms (figure 16, parts emitter arms 1600) having at least a portion having a cross section which has a major axis and a minor axis (figure 17, parts emitter arms 1704; cross section with airfoil shape which has a major axis and a minor axis), the major axis lying in a horizontal plane in use (figure 20, parts emitter arms 2002; the major axis lying in a horizontal plane in use) and the minor axis being in a vertical plane in use (figure 20, parts emitter arms .
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the emitter arms of Fluhrer with the cross section features as taught by Carmein and obtain an emitter assembly, comprising one or more emitter arms which extend from a main arm, each of said one or more emitter arms having at least a portion having a cross section which has a major axis and a minor axis, the major axis lying in a horizontal plane in use and the minor axis being in a vertical plane in use, because it provides control of high- and low-pressure areas suitable for various system processes to minimize turbulent losses and obtain more efficient wind interaction (paragraph [0096]).
Regarding claim 2, Fluhrer and Carmein teach everything claimed as applied above (see claim 1). Further, Fluhrer discloses (see figures 1-17) said one or more emitter arms extend generally horizontally in use (figure 6d, parts emitter arms generated by the pyramid edges 61d and supports 62d).
Regarding claim 3, Fluhrer and Carmein teach everything claimed as applied above (see claim 1). However, Fluhrer does not expressly disclose said portion has a cross section of one of the following shapes: aerofoil, "D", tear drop.
Carmein teaches (see figures 1-31) said portion has a cross section of one of the following shapes: aerofoil, "D", tear drop (figure 17, parts emitter arms 1704; cross section with airfoil shape which has a major axis and a minor axis). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the emitter arms of Fluhrer with the cross section features as taught by Carmein, because it provides control of high- and low-pressure (paragraph [0096]).
Regarding claim 9, Fluhrer and Carmein teach everything claimed as applied above (see claim 1). Further, Fluhrer discloses (see figures 1-17) two emitter arms which extend in diametrically opposing directions from each other (figure 6d, parts left and right emitter arms generated by the pyramid edges 61d and supports 62d in each direction). 
Regarding claim 10, Fluhrer and Carmein teach everything claimed as applied above (see claim 1). Further, Fluhrer discloses (see figures 1-17) a pair of horizontal field arms (figure 6a, parts lower pair of horizontal field arms generated by the lower pyramids 62a) which extend from the main arm (figure 5, part 56), in diametrically opposing directions from each (figure 6a, parts lower pair of horizontal field arms generated by the lower pyramids 62a).
Regarding claim 11, Fluhrer and Carmein teach everything claimed as applied above (see claim 10). Further, Fluhrer discloses (see figures 1-17) field wires (figure 7a, part 74a) running along the field arms (figure 6a, parts lower pair of horizontal field arms generated by the lower pyramids 62a).
Regarding claim 12, Fluhrer and Carmein teach everything claimed as applied above (see claim 1). Further, Fluhrer discloses (see figures 1-17) horizontal support brackets (figure 5, part 59) extending from the main arm (figure 5, part 56), and horizontal stabilising lines (figure 5, parts 58) which run from free tips of the emitter arms (figure 5, parts 52) (figure 6d, parts emitter arms generated by the pyramid edges 61d and supports 62d) to the horizontal support brackets (figure 5, part 59) (paragraph [0165]; the apexes of downward oriented .
Regarding claim 13, Fluhrer and Carmein teach everything claimed as applied above (see claim 1). Further, Fluhrer discloses (see figures 1-17) an ionization device or installation (figure 2), comprising an emitter assembly (figure 2, part 21) (figure 5, part 50); a mast (figure 2, part 22) (figure 5, part 56) which supports the emitter assembly (figure 2, part 21) (figure 5, part 50); and a raising apparatus (figure 2, parts raising apparatus which raises the mast 22 to upright position) which raises the mast (figure 2, part 22) (figure 5, part 56) to an upright position in articulated stages (figure 2, part 22; upright position)(paragraph [0148]; an emitter electrode assembly (EEA) 21, which is elevated by preferably a single support 22 to a height above the ground and electrically coupled).
Regarding claim 14, Fluhrer and Carmein teach everything claimed as applied above (see claim 13). Further, Fluhrer discloses (see figures 1-17) at least a section of said mast has a cross section (figure 5, part 56). However, Fluhrer does not expressly disclose a cross section of one of the following shapes: aerofoil, "D", tear drop.
Carmein teaches (see figures 1-31) a cross section of one of the following shapes: aerofoil, "D", tear drop (figure 17, part 1704; cross section with airfoil shape which has a major axis and a minor axis).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the mast of Fluhrer with the cross section features as taught by Carmein and obtain at least a section of said mast has a cross section of one of the following shapes: aerofoil, "D", tear drop, because it provides control of high- and (paragraph [0096]).
Regarding claim 15, Fluhrer and Carmein teach everything claimed as applied above (see claim 13). Further, Fluhrer discloses (see figures 1-17) the one or more emitter arms of the emitter assembly (figure 6d, parts emitter arms generated by the pyramid edges 61d and supports 62d) are pivotable relative to the mast (figure 6d, part 66d).
Regarding claim 16, Fluhrer and Carmein teach everything claimed as applied above (see claim 1). Further, Fluhrer discloses (see figures 1-17) the one or more emitter arms of the emitter assembly (figure 6d, parts emitter arms generated by the pyramid edges 61d and supports 62d) are detachable from the mast (figure 6d, part 66d; through 62d).
Claims 4-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fluhrer et al. (US 2011/0174892), hereinafter Fluhrer, in view of Carmein et al. (US 2009/0218910), hereinafter Carmein, and further in view of Steffy (US 5,587,719).
Regarding claim 4, Fluhrer and Carmein teach everything claimed as applied above (see claim 1). However, Fluhrer does not expressly disclose a helical winding around said at least portion.
Steffy teaches (see figures 1-8) a helical winding (figure 1, part helical winding at 30 and 31) around said at least portion (figure 1, part 18) (column 4; lines 1-18; the conductive segments of one element (12a and 12b) of each of the structures 30 and 31 are wound in one direction forming a left-handed helical element and the conductive segments of the other elements (14a and 14b) are wound in the opposite direction forming a right-handed helical element).
(column 2; lines 46-49).
Regarding claim 5, Fluhrer, Carmein and Steffy teach everything claimed as applied above (see claim 4). However, Fluhrer does not expressly disclose the helical winding comprises a plurality of strands of fibres which are bunched together.
Steffy teaches (see figures 1-8) the helical winding (figure 1, part helical winding at 30 and 31) comprises a plurality of strands of fibres which are bunched together (figure 2, part plurality of strands of fibres which are bunched together 32a-d and 34a-d).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the emitter assembly of Fluhrer with the helical winding features as taught by Steffy, because it efficiently emits circularly polarized wave (column 2; lines 46-49).
Regarding claim 7, Fluhrer, Carmein and Steffy teach everything claimed as applied above (see claim 5). However, Fluhrer does not expressly disclose the fibres are each between approximately 6 and 12 microns in diameter.
Steffy teaches (see figures 1-8) the fibres (figure 2, part plurality of strands of fibres which are bunched together 32a-d and 34a-d).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the emitter assembly of Fluhrer with the helical winding features as taught by Steffy, because it efficiently emits circularly polarized wave (column 2; lines 46-49).

Regarding claim 8, Fluhrer, Carmein and Steffy teach everything claimed as applied above (see claim 4). Further, Fluhrer disclose said one or more emitter arms (figure 6d, parts emitter arms generated by the pyramid edges 61d and supports 62d). However, Fluhrer does not expressly disclose said helical winding is wound around said one or more emitter arms at approximately 50 to 100 millimetre centres.
Steffy teaches (see figures 1-8) said helical winding (figure 1, part helical winding at 30 and 31) is wound around said arm (figure 1, part 18). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the emitter assembly of Fluhrer with the helical winding features as taught by Steffy and obtain said helical winding is wound around said one or more emitter arms, because it efficiently emits circularly polarized wave (column 2; lines 46-49).
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the helical winding is wound around said one or more emitter arms, generated by the combination of Fluhrer and Steffy, with at approximately 50 to 100 millimetre centres in order to meets with the design requirements. Additional, the invention would perform equally well with the combination as taught by Fluhrer, Carmein and Steffy.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fluhrer et al. (US 2011/0174892), hereinafter Fluhrer, in view of Carmein et al. (US 2009/0218910), hereinafter Carmein, and further in view of Steffy (US 5,587,719), and further in view of Mujwid (US 2005/0278028).
Regarding claim 6, Fluhrer, Carmein and Steffy teach everything claimed as applied above (see claim 5). However, Fluhrer does not expressly disclose said fibres are stainless steel fibres.
Steffy teaches (see figures 1-8) said fibres (figure 2, part plurality of strands of fibres which are bunched together 32a-d and 34a-d).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the emitter assembly of Fluhrer with the helical winding features as taught by Steffy, because it efficiently emits circularly polarized wave (column 2; lines 46-49).
Mujwid teaches (see figures 1-11) said fibres are stainless steel fibres (figures 3-5, part 12) (paragraph [0023]; the helical body is made of titanium, or other biocompatible materials such as stainless steel, graphite, carbon fiber materials, PEEK, nitinol, or various plastics and composites of the foregoing).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the fibres generated by the combination of Fluhrer and Steffy with stainless steel as taught by Mujwid and obtain said fibres are stainless steel fibres, because it provides strength and characteristics necessary in order to obtain more efficient performance (paragraph [0023]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

		/THIENVU V TRAN/                                                  Supervisory Patent Examiner, Art Unit 2839